Case: 3:19-cv-00242-jdp Document #: 37 Filed: 07/17/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,
Case No, 19-cv-242
Plaintiff,

¥.

ERIC T. ANDERSON,

LISA RICHARDSON,

MMJ LAKE PROPERTIES, LLC, and
FORESIGHT BANK,

Defendants.

Pema ne ee a ee Ne cee” Nae” meee gee” age” Nie” ee’

 

ORDER AUTHORIZING SALE

The United States has moved for an Order authorizing and ordering the sale of the real
property located at E6487 836" Avenue, Colfax, Wisconsin, 54730 (the “Property”) that is more
fully described as:

Lot Nineteen (19), The Meadows, Town of Tainter, Dunn County, Wisconsin.

For good cause appearing, IT IS HEREBY ORDERED that:

1, The United States’ motion authorizing and ordering the sale of the Property
described above is GRANTED.

2. On July 23, 2020 (the scheduled closing date) or within 60 days after the entry of
this Order Authorizing Sale, Jill Rassbach, (hereinafter the “Receiver’) is authorized to sell the
Property to Jeffrey W. Warner and Alicia J. Warner (the “Buyer”) for the sum of $395,000, free
and clear of all rights, titles, claims, and interests of the parties to this case, including any rights

of redemption.

 
Case: 3:19-cv-00242-jdp Document #: 37 Filed: 07/17/20 Page 2 of 3

3, Upon receiving $395,000 from the Buyer, the Receiver is authorized and directed
to issue a deed in a form that substantially conforms to the “Receiver’s Deed to Real Property”
that was attached as Exhibit 1 to the United States’ Motion for Order Authorizing Sale.

4, The proceeds of the sale shall be distributed by the Receiver as follows:

a, First, to the costs of sale, as follows. With regard to the costs of sale:
i. First, $25,392.48 to the Receiver, which includes:

1. $1,692.48 to the Receiver to be reimbursed for her reasonable and
necessary expenditures to protect and preserve the value of the
Property; and

2, $23,700.00, to the Receiver for her commission of 6 (six) percent
of the gross sale proceeds, to be split with the buyer’s agent at
closing; and

ii. Second, $2,915.00 Westconsin Title Services to be distributed for
reasonable closing costs and government recording and transfer fees.

b. Second, to Dunn County, Wisconsin in an amount sufficient to satisfy any
outstanding real estate taxes, as permitted by 26 U.S.C. § 6323(b)(6), currently
identified as $8,309.25,

 

c. Third, $113,216.41' to MMJ and Foresight, for the balance of their outstanding
interests in the Property reflected in the mortgage filed on March 19, 2008 with
the Dunn County Recorder of Deeds at Document No. 552164 and the Land
Contract filed on July 28, 2016 with the Dunn County Register of Deeds at
Decument No. 616670.

d. Fourth, the remainder (approximately $245,166.86) of the remaining net sale
proceeds, fifty percent will be distributed to Lisa Richardson and fifty percent to
the United States (by virtue of federal tax liens filed on May 8, 2017 with the
Dunn County Register of Deeds at Document No, 621865).

 

i. The United States’ fifty percent share, in the amount of $122,583.43 shall
be transmitted to the United States by check made payable to the “U.S,
Department of Justice” and transmitted as follows:

 

! Tn the event the closing does not occur on July 23, 2020. MMJ and Foresight are
entitled to $12.09 in interest per day.

 

 
Case: 3:19-cv-00242-jdp Document #: 37 Filed: 07/17/20 Page 3 of 3

For regular mail delivery: For overnight delivery:
Department of Justice Department of Justice
ATTN: TAX FLU ATTN: TAX FLU

P.O. Box 316 Room 6647

Ben Franklin Staten Judiciary Center Building
Washington. D.C, 20044 555 Fourth Street, NW.

Washington, D.C. 20001

ii, Lisa Richardson’s fifty percent share, in the amount of $122,583.43 shall
be issued in the form of a check made payable to “Lisa Richardson” to be
held by the title company, Westconsin Title Services,

As Lisa Richardson does not wish to have the check transmitted to her by
mail (or other form), Lisa Richardson shall personally collect the check at
the Westconsin Title Services offices (444 South Broadway, Menomonie,
WI 541751) and bring a valid driver’s license to verify her identity at the
time she collects the check consisting of her share of the sale proceeds,

IT IS SO ORDERED.
FAD. tnt. —

TheHehorable James D. Peterson
District Judge

Dated: July /7, 2020

 

 

 
